Case 3:21-cv-00557-NJR Document 1 Filed 06/09/21 Page 1 of 4 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRICKLAYERS LOCAL #8 OF ILLINOIS AND  )
EMPLOYERS PENSION PLAN,               )
MATT BRAUN, JAMES BLANEY, JASON       )
MORGAN, KEVIN KENNEDY, RICHARD        )
SEYMORE, TOM MCGINNIS, BRIAN          )
NEVERMAN, LESTER MASON, JIM MEEK,     )
STEVEN MORTHOLE, EDGAR HUMM and       )
BRAD BRAKER, Trustees,                )
                                      )
and                                   )
                                      )                   Case No.
BRICKLAYERS and ALLIED CRAFTWORKERS )
INTERNATIONAL LOCAL UNION NO. 8 OF    )
ILLINOIS,                             )
                                      )
                  Plaintiffs,         )
                                      )
      v.                              )
                                      )
MR. DAVID’S FLOORING INTERNATIONAL, )
LLC, d/b/a MR. DAVID’S CARPET SERVICE )
                                      )
                  Defendant.          )

                                        COMPLAINT

       COME NOW Plaintiffs, by and through their attorneys, and allege and state as follows:

       1.     Jurisdiction of this cause of action and the parties hereto is conferred upon this

Court by subsections (a), (b) and (c) of Section 301 of the Labor Management Relations Act of

1947, as amended (29 U.S.C. §185).

       2.     Jurisdiction of this cause of action and the parties hereto is conferred upon this

Court by Sections 502(e)(1) and 502(f) of the Employee Retirement Income Security Act of

1974, P.L. 93-506, 29 U.S.C. §1132(e)(1) and (f), sometimes hereinafter referred to as “ERISA.”

       3.     Plaintiff Bricklayers Local #8 of Illinois and Employers Pension Plan

(“Bricklayers 8 Pension Plan”) is an employee benefit plan within the meaning of Section 3(3)
Case 3:21-cv-00557-NJR Document 1 Filed 06/09/21 Page 2 of 4 Page ID #2




and Section 502(d)(1) of ERISA and is a multiemployer plan within the meaning of Section

3(37)(A) of ERISA. Plaintiffs Matt Braun, James Blaney, Jason Morgan, Kevin Kennedy,

Richard Seymore, Tom McGinnis, Brian Neverman, Lester Mason, Jim Meek, Steven Morthole,

Edgar Humm and Brad Braker are members of the Joint Board of Trustees of the Pension Plan

and as such are fiduciaries within the meaning of Section 502(a) and Section 502(d)(1) of

ERISA.

       4.      Plaintiff Bricklayers and Allied Craftworkers International Union Local 8 of

Illinois (hereinafter “the Union”) is an unincorporated association comprised of persons in the

general business of masonry and brick construction and repair and is a labor organization within

the meaning of Section 2(5) of the Labor Management Relations Act of 1947, as amended (29

U.S.C. §152), representing employees in an industry affecting commerce within the meaning of

Section 301 of the Labor Management Relations Act of 1947, as amended, (29 U.S.C. §185).

       5.      At all material times, defendant Mr. David’s Flooring International, LLC was an

Illinois limited liability company doing business as Mr. David’s Carpet Service.

       6.      Defendant at all times material hereto employed members of the Union in the

general business of masonry and brick construction and repair and related activities, and was

engaged in activities affecting commerce within the meaning of subsections 2(6) and 2(7) of the

Labor Management Relations Act of 1947, as amended (29 U.S.C. §152) and within the meaning

of subsection 3(12) of ERISA.

       7.      At all relevant times, defendant has been bound by a collective bargaining

agreement with the Union.




                                                2
Case 3:21-cv-00557-NJR Document 1 Filed 06/09/21 Page 3 of 4 Page ID #3




       8.      The collective bargaining agreement requires defendant to remit monthly report

forms and monthly payments to the Bricklayers 8 Pension Plan in specified amounts, and to pay

dues to the Union.

       9.      The Collection Policies and Procedures as adopted by the Trustees provide that a

delinquent employer is required to pay liquidated damages, interest, attorney’s fees, court costs,

and auditor fees. Interest, penalties and attorneys’ fees are also required by Section 502(g)(2) of

ERISA (29 U.S.C. §1132(g)(2)).

       10.     The collective bargaining agreement permits plaintiffs to audit the books and

records of defendant.

       11.     Defendant has failed to submit fringe benefit reports or contributions.

       12.     Plaintiffs’ accountants conducted an audit of defendant’s records for the period of

January 1, 2017 to September 30, 2020. The audit, a copy of which is attached hereto as Exhibit

1, reflects that defendant owes $5,610.44, consisting of $4,801.71in contributions to the Pension

Fund, and $808.73 in Union dues.

       WHEREFORE, plaintiffs pray the Court as follows:

       1.      For a judgment against defendant in the amount of $5,610.44, based on the audit;

       2.      For an order requiring defendant to make payments in the future to the

Bricklayers Local 8 Pension Plan in accordance with the terms and provisions of the collective

bargaining agreement, and such collective bargaining agreements as may be negotiated and

executed in the future;

       3.      For interest, liquidated damages, costs, accounting fees and reasonable attorneys’

fees pursuant to 29 U.S.C. §1132(g);




                                                3
Case 3:21-cv-00557-NJR Document 1 Filed 06/09/21 Page 4 of 4 Page ID #4




       4.        For such other and further relief as the Court may consider appropriate under the

circumstances.

                                                     Respectfully submitted,

                                                     HAMMOND and SHINNERS, P.C.
                                                     13205 Manchester Road, Suite 210
                                                     St. Louis, Missouri 63131
                                                     Phone: (314) 727-1015
                                                     Fax: (314) 727-6804

                                                     /s/ Greg A. Campbell______________
                                                     GREG A. CAMPBELL, #2774
                                                     Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on June ____, 2021, the foregoing was electronically filed
with the U.S. District Court, and a copy was mailed by certified mail, return receipt requested to
the Secretary of Labor, United States Department of Labor, P.O. Box 1914, Washington, D.C.
20013 and to the Secretary of Treasury, United States Treasury, 15th and Pennsylvania Avenue,
Washington, D.C. 20220.



                                                             /s/ Greg A. Campbell




                                                 4
